Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-20 and 45-47 and Species I, liquid composition (claim 17)  in the reply filed on April 1, 2022 is acknowledged.

Claims 1, 18 and 21-44 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (for claims 1, 21-44)/species (for claim 18), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, line 2, the phrase “the renewable ... chelate” lacks support with respect to claim 2 to which this claim is dependent upon. Please note that claim 2 refers only to “biodegradable chelate” (see claim 2, line 3). 
	In claim 12, “one or more natural essential oils” in lines 3-4, and “fragrances” in line 5 (last line)  are duplicates of the natural essential oils and natural fragrances recited in independent claim 2, line 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-17, 19-20 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bastigkeit et al. (US 2009/0281010), hereinafter “Bastigkeit” in view of Lutz (US 2012/0282207) and further in view of Brooker et al. (2011/0112005), hereinafter “Brooker.”
	Regarding claims 2, 10, 16-17,  and 45-47, Bastigkeit teaches detergent compositions comprising only biodegradable and eco-friendly ingredients that exhibit exceptional performance compared to traditional detergent formulations that use less friendly surfactant and builder ingredients and in particular, the detergent compositions utilize unique surfactant-builder-enzyme combinations in conjunction with performance boosting natural essences (see paragraph [0001]), hence reads on “green” detergent composition.  The composition is used for laundering fabrics and the liquid (or emulsion or water solution) includes anionic surfactant components, preferably alkyl ether sulfates, alkyl sulfate, alpha-sulfonated fatty acid esters, and/or fatty acid soaps, which together total from about 1% to about 20%; nonionic surfactants, most preferably the non-petroleum derived fatty alcohol ethoxylates and/or alkyl polyglycoside surfactants, totaling from about 1% to about 10%; a "natural essence" such as an essential oil, natural tree, plant, fruit, nut or seed extract, or other purified synthetic organic material to boost performance and enzyme stability, and in many instances to also provide fragrance, totally from about 0.1% to about 5%; a builder, most preferably carbonate, borate, bicarbonate, hydroxide, and/or citrate, present from about 0.1% to about 10%; optionally a soil dispersant/anti-redeposition or soil releasing polymer from about 0.1% to about 5% (which reads on the emulsion polymer); and, optionally one or more detersive enzymes at from about 0.0001% to about 5% (see paragraph [0014]). Additional optional materials may include chelants such as nitrilotriacetate (NTA) and its corresponding salt, pH-buffering agents,  preservatives and sanitizers or disinfectants, among others (see paragraph [0042]). Bastigkeit, however, fails to specifically disclose the incorporation of 0.4-0.8% (w/v) organic and sustainable antimicrobial agent and 1.2-1.8 (w/v) biodegradable chelate and 0.025-0.04% (w/v) pH adjuster; and the proportions of the surfactant, emulsion polymer, enzymes, natural fragrances, essential oils and water as recited in independent claims 2 and 45-47. 
	Lutz, an analogous art, teaches a natural antimicrobial composition (see title) comprising an antimicrobial effective amount (such as a preservative, bactericidal, and/or fungicidal effective amount of a mixture comprising:  (a) two or more fatty acids, each of which is natural or naturally derived; and  (b) at least one of (i) a natural or naturally derived product,  (ii) an alcoholic solvent, or (iii) an organic acid or a salt thereof (see paragraphs [0006]-[0012]), for example a mixture comprising caprylic acid and lauric acid and 1,3-propanediol and potassium sorbate (see Mixture No. 1 in the Table on page 1). This mixture is present at a concentration of from about 0.01 to about 2% by weight, based on 100% total weight of the composition (see paragraph [0022]). The mixture of components discussed above (hereinafter referred to as "the preservative system") are useful as antimicrobial, fungicidal, and bactericidal agents  and as preservatives in household products like laundry detergent (see paragraph [0056]-). The antimicrobial compositions and preservative system acts quickly (e.g., reduces the microorganisms (e.g., bacteria and/or fungi) count by 95 or 99% and maintains efficacy over long periods of time (see paragraph [0057]). 
	Brooker, another analogous art, teaches that a laundry detergent composition comprises chelants like NTA and its corresponding salts (a biodegradable chelate) in an amount like 1.6 wt% of the composition (see Table in paragraph [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a natural antimicrobial composition comprising caprylic acid, lauric acid, 1,3-propanediol and potassium sorbate in its antimicrobial and preservative effective amount into the detergent composition of Bastigkeit because Bastigkeit specifically desires a preservative as disclosed in paragraph [0042] and Lutz provides such preservative/antimicrobial composition which reduces the microorganism count by 95% and maintains efficacy over long periods of time.
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the NTA chelate salt into the detergent composition of Bastigkeit in an amount of 1.6 wt% because this is the typical amount of chelate added to a laundry detergent composition as taught by Brooker. 
With respect to the specific proportions of the surfactant, polymer, enzymes and natural fragrances/natural essential oils and water, considering that Bastigkeit teaches anionic surfactant components, which together total from about 1% to about 20%; nonionic surfactants,  totaling from about 1% to about 10%;  "natural essence" such as an essential oil, natural tree, plant, fruit, nut or seed extract, totaling from about 0.1% to about 5%; a polymer from about 0.1% to about 5%; one or more detersive enzymes from about 0.0001% to about 5%; the balance being water as disclosed in paragraph [0014]; and considering that Lutz teaches from about 0.01 to about 2% by weight or the antimicrobial/preservative system, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to the proportions of the pH adjuster or pH-buffering agent,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the pH adjuster or pH-buffering agent such that the desired pH is reached. 
	Regrading claims 3 and 4, Bastigkeit teaches that sodium lauryl ether sulfate ("sodium laureth sulfate", having about 2-3 ethylene oxide moieties) is the most preferred alkyl ether 
sulfate (see paragraph [0016} and Table 1).
	Regarding claim 9, Bastigkeit teaches that the eco-friendly liquid detergent composition comprises protease, lipase and amylase enzymes (see Formulations 5 and 6 in Table 1).
	Regrading claim 11, Bastigkeit teaches that some of the naturally derived essences include cedar wood oil and lavender oil, among others (see paragraph [0028]). 
	Regarding claim 12, Bastigkeit teaches that the detergent compositions may also include one or more electrolytes or salts (see paragraph [0036]) and additional optional materials like colorants and emulsifiers (see paragraph [0042]).
Regarding claims 13 and 15, which depend from claim 12, inasmuch as Bastigkeit already teaches salts, colorants and emulsifiers as discussed above,  Bastigkeit need not disclose the antioxidants  recited in claim 13, or the natural fatty acids in claim 15 because these components are not claimed as being present in the composition, rather, these components are cited in the alternative only (see claim 12, lines 2-5).
	Regarding claim 14, Bastigkeit teaches that some of the naturally derived essences include cinnamon bark oil, clove oil, eucalyptus oil and turpentine oil, among others (see paragraph [0028]).
	Regarding claims 19 and 20, considering that Bastigkeit in view of Lutz in further view of Brooker teaches liquid detergent compositions comprising similar ingredients with overlapping proportions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition to behave similarly as those recited, i.e., not harsh on fabrics, does not fade colors and is not irritating to a human’s skin. 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bastigkeit in view of Lutz in further view of Brooker as applied to claims 2-4, 9-17, 19-20 and 45-47 above, and further in view of Syed et al. (US 2019/0209442), hereinafter “Syed.”
	Bastigkeit in view of Lutz in further view of Brooker teaches the features as discussed above. The combination of references, however, fails to disclose the antimicrobial agent which is a blend of benzoic acid in sorbitan caprylate and propanediol.  
	It is known from Syed that sorbitan caprylate, propanediol and benzoic acid, which is available commercially as Nipaguard SCE is a known preservative (or antimicrobial agent) (see paragraph [0055]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the preservative or antimicrobial agent of  Bastigkeit in view of Lutz in further view of Brooker with the sorbitan caprylate, propanediol and benzoic acid (Nipaguard SCE) of Syed because the substitution of one preservative or antimicrobial  agent for another is likely to be obvious when it does no more than yield predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bastigkeit in view of Lutz in further view of Brooker as applied to claims 2-4, 9-17, 19-20 and 45-47 above, and further in view of Lant  (US 2011/0306536).
	Bastigkeit in view of Lutz in further view of Brooker teaches the features as discussed above. The combination of references, however, fails to disclose the chelate which is tetrasodium glutamate diacetate. 
	Lant, an analogous art, teaches the equivalency of nitrilotriacetic acid (NTA) salt with glutamic acid N,N-diacetic acid (N,N-dicarboxymethyl glutamic acid tetrasodium salt (GLDA) (or tetrasodium glutamate diacetate) as chelants  in liquid laundry detergent composition (see paragraph [0068]; abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NTA salt of Bastigkeit in view of Lutz in further view of Brooker with tetrasodium glutamate diacetate because the substitution of art recognized equivalents as shown by Lant is within the level of ordinary skill in the art. In addition, the substitution of one chelant for another is likely to be obvious when it does no more than yield predictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bastigkeit in view of Lutz in further view of Brooker as applied to claims 2-4, 9-17, 19-20 and 45-47 above, and further in view of Penninger et al. (US 2008/0313819), hereinafter “Penninger.”
	Bastigkeit in view of Lutz in further view of Brooker teaches the features as discussed above.  In addition, Bastigkeit teaches an additional optional material like thickeners (see paragraph [0042]).  The combination of references, however, fails to disclose the polymer which is acrylates/beheneth-25 methacrylate copolymer.
	Penninger, an analogous art, teaches that a laundry detergent composition can contain a polyacrylate as a thickener, one example of which is Aculyn 28 (i.e., acrylates/beheneth-25 methacrylate copolymer) in a quantity of up to 5 wt%, in particular from 0.1 wt% to 2.5 wt% (see paragraph [0032]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aculyn 28, i.e., acrylates/beheneth-25 methacrylate copolymer, in its optimum proportion, into the liquid laundry detergent composition because Bastigkeit, the primary reference, specifically desires the incorporation of a thickener and  Penninger provides such thickener. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bastigkeit in view of Lutz in further view of Brooker as applied to claims 2-4, 9-17, 19-20 and 45-47 above, and further in view of Ng et al. (US 2012/0165242), hereinafter “Ng.”
	Bastigkeit in view of Lutz in further view of Brooker teaches the features as discussed above. The combination of references, however, fails to disclose the pH adjuster being sodium hydroxide and the composition has a pH between 6.5 and 7.0.
	It is known from Ng, an analogous art, that the pH of a liquid laundry detergent composition is adjusted to be in the range of 6 to 12, preferably from 6.5 to 10.5, preferably 7 to 10, and one suitable base to adjust the pH of the composition is sodium hydroxide (see paragraph [0017]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pH of the composition of Bastigkeit in view of Lutz in further view of Brooker to a pH between 6.5 to 7 with sodium hydroxide because it is known from Ng that a typical liquid laundry composition has a pH within those recited, and a typical pH adjusting agent is sodium hydroxide. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761